Exhibit 10.3

Cambridge Bancorp

1336 Massachusetts Avenue

Cambridge, Massachusetts 02138

 

As of April 26, 2019

 

 

Ms. Jennifer Pline

Address on File with the Company

 

Dear Jennifer:

As you know, you previously entered into a letter agreement with Cambridge
Bancorp (the “Company”) dated January 30, 2017, and you subsequently agreed to
amend and restate that letter agreement on November 20, 2018 (the “Prior
Agreement”).  The Prior Agreement set forth the severance benefits that the
Company agreed provide to you in the event your employment with its subsidiary,
Cambridge Trust Company (the “Bank”) is terminated under certain circumstances
described therein.  The Board of Directors of the Company (the “Board”) desires
to amend and restate the Prior Agreement as set forth below (the “Agreement”).

Whenever used in this Agreement, additional capitalized words and phrases have
the meanings set forth in Section 14 below.

1.Term of Agreement.  This Agreement shall commence on the tenth business day
following the date hereof, and, each January 1 thereafter, the term of this
Agreement shall automatically be extended for one (1) additional year unless not
later than September 30 of the preceding year the Company shall have given
notice that it does not wish to extend this Agreement.  However, if a Change in
Control shall have occurred during the original or any extended term of this
Agreement, this Agreement shall continue in effect for a period of twelve (12)
months beyond the month in which the Change in Control occurred notwithstanding
notice from the Company that it does not wish to extend the Agreement.

2.Termination Following a Change in Control.  If a Change in Control shall have
occurred, you shall be entitled to the benefits provided in Section 3 hereof
upon your Separation from Service within twelve (12) months after a Change in
Control, unless such Separation from Service is (i) because of your death, (ii)
by the Bank for Cause or Disability or (iii) by you other than for Good Reason.

3.Compensation Upon Termination.  Following a Change in Control, upon Separation
from Service, you shall be entitled to the following benefits.

(i)If your employment shall be terminated for Cause or your death, the Company
shall, or shall cause the Bank to, pay you your full Base Salary through the
Date of Termination as the rate in effect at the time Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
plan at the time such payments are due, and the Company and the Bank shall have
no further obligations to you under this Agreement.







--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 2

 

(ii)If your employment by the Bank shall be terminated (1) by the Bank other
than for Cause or Disability or (2) by you for Good Reason, then you shall be
entitled to the benefits provided below:

(A)The Company shall, or shall cause the Bank to, pay you your full Base Salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan at the time such payments are due.

(B)The Company shall, or shall cause the Bank to, pay you, in lieu of any
further salary or bonus payments to you for periods subsequent to the Date of
Termination, a lump sum severance payment (the “Severance Payment”) equal to the
product of (I) your Final Average Compensation multiplied by (II) two (2).

(C)Any Severance Payment shall be made not later than the fifth (5th) day
following the Date of Termination; provided, however, that notwithstanding
anything contained herein to the contrary, if you are a Specified Employee at
the time of your Separation from Service, the Company shall, or shall cause the
Bank to, pay you the Severance Payment in a lump sum on the earlier of (I) the
first (1st) business day that is six (6) months and one (1) day following the
date of your Separation from Service or (II) the date of your death, but only to
the extent such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2).

(iii)Unless you are terminated for Cause or you terminate your employment other
than for Good Reason, the Company shall cause the Bank to maintain in full force
and effect for your continued benefit for a period of up to one (1) year all
employee welfare benefit plans and programs or arrangements in which you are
entitled to participate at any time within the six (6) months immediately prior
to the Notice of Termination, provided that your continued participation is
possible under the general terms and provisions of such plans and programs and
that such continuation does not cause the Bank’s group health or dental coverage
to violate any applicable non-discrimination laws.  Benefits continued under
this Section 3(iii) shall be paid by you.  Benefits otherwise receivable by you
pursuant to this Section 3(iii) shall be reduced to the extent comparable
benefits are actually received by you from sources other than the Company or the
Bank during the one (1)-year period following your termination, and any such
benefits actually received by you shall be reported to the Company.

(iv)You shall not be required to mitigate the amount of any payment provided for
in this Section 3 by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Section 3 be reduced by any compensation
earned by you as the result of employment by another employer after the Date of
Termination, or otherwise except as specifically provided in this Section 3.

4.Golden Parachute.  If any of the payments provided for in this Agreement,
together with any other payments or benefits that you have the right to receive
from the

 





--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 3

 

Company, Bank or any member of an affiliated group of corporations (as defined
in Code Section 1504, without regard to Code Section 1504(b)) of which either
Company or Bank is a member (together, the “Payments”) would constitute a
parachute payment (as defined in Code Section 280G(b)(2)) that is subject to the
excise tax imposed by Code Section 4999 (the “Excise Tax”), Company will cause
to be determined, before any Payments are made, which of the following two (2)
alternatives would maximize your after-tax proceeds:  (i) payment in full of the
entire amount of the Payments; or (ii) payment of only a part of the Payments,
reduced to the minimum extent necessary so that you receive the largest Payments
possible without the imposition of the Excise Tax (“Reduced Payments”).  If it
is determined that Reduced Payments will maximize your after-tax benefit, then
(1) cash compensation subject to the six (6)-month delay rule in Code Section
409A(a)(2)(B)(i) shall be reduced first, then cash payments that are not so
subject shall be reduced, (2) the Payments shall be paid only to the extent
permitted under the Reduced Payments alternative, and (3) you will have no
rights to any additional payments and/or benefits constituting the
Payments.  Unless you and the Company otherwise agree in writing, any
determination required under this Section 4 shall be made in writing by
independent public accountants agreed to by you and the Company (the
“Accountants”), who shall be paid solely by the Company and whose determination
shall be conclusive and binding upon you and the Company for all purposes.  For
purposes of making the calculations required by this Section 4, the Accountants
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  You and the Company shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make the required determinations.

5.Non-Competition.  In the event your employment terminates and you are entitled
to receive a Severance Payment hereunder, for a period of one (1) year following
the Date of Termination (the “Non-Compete Term”) you shall not, directly or
indirectly, as an executive of any person or entity (whether or not engaged in
business for profit), individual proprietor, partner, stockholder, director,
officer, joint venturer, investor, lender or in any other capacity whatever
(otherwise than as holder of less than ten percent (10%) of any securities
publicly traded in the market) compete with the Company and any subsidiary or
affiliate of the Company in any city or town in which the Company or such
subsidiary or affiliate operates at any time during the term of this Agreement,
and any contiguous city or town.

6.Successors; Binding Agreement.

(i)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms as you would be entitled
hereunder if you terminated your employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession

 





--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 4

 

becomes effective shall be deemed the Date of Termination.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business, and/or assets, as aforesaid that executes and
delivers the agreement provided for in this Section 6 or that otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

(ii)This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

7.Notices.  All notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Agreement; provided, however, that all notices to the Company shall
be directed to the attention of the Board with a copy to the Clerk of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

8.Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and such officers as may be specifically designated by the
Board.  No waiver by either party hereto at any time of any breach by the other
party hereto, or of failure to comply with any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement.  The obligations of
the Company under Section 3 shall survive the expiration of the term of this
Agreement.  All reference to sections of any statute, including the Code, shall
be deemed also to refer to any successor provisions thereof.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Massachusetts.  This Agreement is made under
seal.

9.Tax Withholding.  The Company shall, or shall cause the Bank to, withhold any
taxes that are required to be withheld from the benefits provided under this
Agreement.  You acknowledge that the Company’s and the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies) and to satisfy all applicable reporting requirements.

10.Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 





--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 5

 

11.Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12.Section 409A.  It is the intention of the Company and you that the Agreement
and all amounts payable to you under the Agreement that are subject thereto meet
the requirements of Code Section 409A, to the extent applicable to the Agreement
and such payments.  To the extent applicable, this Agreement shall be
interpreted in accordance with Code Section 409A and regulations and other
interpretive guidance issued thereunder.  If any compensation or benefits
payable under this Agreement do not comply with Code Section 409A and related
guidance, the Company and you agree to amend this Agreement or take such actions
as the Company deems necessary or appropriate to comply with the requirements of
Code Section 409A while preserving, as nearly as possible, the same economic
effect as under this Agreement.

13.Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties hereto in respect of the subject matter hereof
and supersedes any prior or contemporaneous agreement or understanding between
the parties, written or oral, which relates to the subject matter hereof,
including, without limitation, the Prior Agreement.

14.Definitions.  Capitalized terms not defined in this Agreement shall have the
meaning set forth in your Supplemental Executive Retirement Agreement (the
“SERP”), if any, or the Cambridge Trust Company Executive Deferred Compensation
Plan (the “EDCP”), as applicable.

(i)“Base Salary” means the annual cash compensation from the Bank relating to
services performed (or to be performed) during any calendar year, excluding
distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards and other fees, and automobile and other
allowances paid to you for services rendered (whether or not such allowances are
included in your gross income).  Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by you pursuant
to all qualified or non-qualified plans of the Bank and shall be calculated to
include amounts not otherwise included in your gross income under Code Sections
125, 132(f), 402(e)(3), 402(h) or 403(b) pursuant to plans established by the
Bank; provided, however, that all such amounts will be included in compensation
only to the extent that had there been no such plan, the amount would have been
payable in cash to you.

(ii)“Bonus” means the short-term incentive cash bonus, if any, awarded to you
(generally during the first quarter of the Plan Year) for services performed
during the preceding Plan Year from the Bank.

(iii)“Cause” means termination by the Bank upon:

(A)The willful failure by you to substantially perform your duties with the Bank
(other than any such failure resulting from your incapacity due to

 





--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 6

 

physical or mental illness or any such actual or anticipated failure resulting
from your resignation for Good Reason), within ten (10) days after a demand for
substantial performance is delivered to you by the Board that specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties;

(B)The willful engagement by you in misconduct that is or foreseeably will be
materially injurious to the Bank, monetarily or otherwise; or

(C)A breach of a fiduciary duty, fraud or dishonesty relating to the Bank, or
conviction of (or plea of nolo contendere to) a crime.

For purposes of this Section 14(iii), no act or failure to act, on your part
shall be considered “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Bank.

Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(¾) of the entire membership of the Board (with you not voting if you are a
member) at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board) finding that in the good faith opinion of the
Board you engaged in the conduct set forth above in this Section 14(iii) and
specifying the particulars thereof in detail.

(iv)“Change in Control” means the occurrence of a “Reorganization Event” as
defined in the Company’s 2017 Equity and Cash Incentive Plan, as such plan may
be amended or amended and restated from time to time, and any successor plan.

(v)“Date of Termination” means:

(A)If your employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such thirty (30) day
period);

(B)If your employment is terminated for Cause, the date specified in the Notice
of Termination; and

(C)If your employment is terminated by Bank for any other reason, or by you for
Good Reason, the date on which a Notice of Termination is given.

(vi)“Disability” means termination because of your inability, as a result of
incapacity due to physical or mental illness, to perform the services required
of you as an

 





--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 7

 

employee for a period aggregating six (6) months or more within any twelve (12)
month period, unless within thirty (30) days after notice of termination is
given by the Bank you shall have returned to the full time performance of your
duties.

(vii)“Final Average Compensation” means the average of your highest three (3)
consecutive calendar years of annual Base Salary and Bonus.  For purposes of
calculating the average of your highest three (3) consecutive calendar years of
Base Salary and Bonus, (a) Base Salary and Bonus for the calendar year in which
you experience a Separation from Service shall be annualized, (b) Base Salary
and Bonus for other calendar years shall not be annualized, and (c) if you have
been employed less than three (3) full calendar years (counting the final year
of employment as an annualized full calendar year), your Final Average
Compensation shall be based on the number of full calendar years in which you
were an employee of the Bank (again counting the final year of employment as an
annualized full calendar year).

(viii)“Good Reason” means, without your prior consent, the occurrence after a
Change in Control of any of the following circumstances:

(A)A material diminution in the nature or status of your responsibilities,
authority or duties (provided that your entitlement to terminate employment for
this reason following a Change in Control shall only be effective during the
period beginning six (6) months and ending twelve (12) months after the Change
in Control);

(B)A material diminution in your base salary; or

(C)A relocation of your principal place of employment to a location that is more
than forty (40) miles from the Bank’s current principal executive office;

provided, however, that the Company and the Bank shall have a thirty (30) day
period to cure any such cause for “Good Reason” after being notified by you in
writing.

Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness.  Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.

(ix)“Notice of Termination” means a notice that indicates the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

(x)“Retirement” means the termination of your employment in accordance with the
Bank’s retirement policy, including (at your sole election, as set forth in
writing)

 





--------------------------------------------------------------------------------

Jennifer Pline

As of April 26, 2019

Page 8

 

early retirement, generally applicable to its salaried employees or in
accordance with any retirement arrangement established with your consent with
respect to you.

15.Right to Consult with Counsel.  You acknowledge that you have the right to
consult with counsel prior to executing the Agreement.

*   *   *   *   *

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

CAMBRIDGE BANCORP

 

 

By: By: /s/ Denis K. Sheahan

Its:  Chief Executive Officer

 

Agreed:

 

 

/s/ Jennifer Pline

Jennifer Pline

 



